1    Michael R. Brooks
     Nevada Bar No. 007287
2    KOLESAR & LEATHAM
     400 South Rampart Blvd., Suite 400
3    Las Vegas, NV 89145
     Tel: 702.362.7800 | Fax: 702.362.9472
4    Email: mbrooks@klnevada.com

5    Michael B. Bernacchi
     California Bar No. 163657
6    BURKE, WILLIAMS & SORENSEN, LLP
     444 South Flower Street, Suite 2400
7    Los Angeles, CA 90071-2953
     Tel: 213.236.0600 | Fax: 213.236.2700
8    E-mail: mbernacchi@bwslaw.com

9    Attorneys for Defendant
     Aetna Life Insurance Company
10   (Pro Hac Vice)

11                                UNITED STATES DISTRICT COURT
12                                    DISTRICT OF NEVADA
13   DAVID SHAFFER,                                  )   CASE NO.: 2:18-cv-02357-JAD-VCF
                                                     )
14                   Plaintiff,                      )
                                                     )   STIPULATION AND ORDER TO
15           vs.                                     )   EXTEND DEADLINE
                                                     )
16   AETNA LIFE INSURANCE COMPANY,                   )   (SECOND REQUEST)
     as Claims Administrator for Advenir Real        )
17   Estate Management, LLC Welfare Plan,            )
                                                     )
18                   Defendants.                     )
                                                     )
19                                                   )
                                                     )
20

21          IT IS HEREBY STIPULATED by the parties hereto, by and through their

22   undersigned counsel of record that, pursuant to LR 26-4, the discovery schedule as set forth

23   in the Scheduling Order dated May 13, 2019 [docket 19], be amended as follows:

24   I.     Discovery Completed

25          Defendant provided the proposed Administrative Record (AR) to Plaintiff for review

26   on March 26, 2019. Counsel for the parties met and conferred by phone on April 17, 2019



     STIPULATION AND ORDER TO EXTEND DEADLINE   (SECOND REQUEST)                              1
1    regarding potential discovery and content of the AR. Plaintiff served discovery requests

2    upon Defendant and Defendant's responses have been provided.

3    II.    Discovery Remaining and Reason for Request for Extension
4           The parties now have a dispute as to a few of Defendant’s discovery responses which

5    they believe will be resolved shortly without the need for Court intervention. The current

6    deadline to file discovery briefs in this case is 7/29/19. The parties have agreed among

7    themselves to extend this sole deadline by approximately two weeks, to August 15, 2019.

8    All other deadlines will remain unchanged.

9    III.   Proposed Discovery Schedule Change
10          Plaintiff SHAFFER and Defendant AETNA agree and stipulate to the following

11   proposed deadline extension:

12          Description:                                    Current Deadline:    Proposed:
13          Discovery Briefs                                07/29/19             08/15/19

14          We, the undersigned, represent to the Court that this request for extension is made in

15   good faith and not for purposes of delay.

16          WHEREFORE, the parties jointly request that this Court adopt the proposed

17   scheduling deadlines as indicated above.

18          DATED: July 29, 2019                    BURKE, WILLIAMS & SORENSEN, LLP
19
                                                    By:    /s/ Michael B. Bernacchi
20                                                          MICHAEL B. BERNACCHI
                                                            mbernacchi@bwslaw.com
21                                                          444 South Flower Street, Suite 2400
                                                            Los Angeles, CA 90071-2953
22
                                                            Michael R. Brooks, Esq.
23                                                          mbrooks@klnevada.com
                                                            KOLESAR & LEATHAM
24                                                          400 South Rampart Blvd., Suite 400
                                                            Las Vegas, NV 89145
25                                                          Attorneys for Defendant AETNA

26   ////



     STIPULATION AND ORDER TO EXTEND DEADLINE    (SECOND REQUEST)                                 2
1           DATED: July 29, 2019                   LAW OFFICE OF JULIE A. MERSCH

2
                                                   By:     /s/ Julie A. Mersch
3                                                          JULIE A. MERSCH
                                                           jam@merschlaw.com
4                                                          Nevada Bar No.: 004695
                                                           1100 E. Bridger Ave.
5                                                          Las Vegas, NV 89101
                                                           Attorney for Plaintiff SHAFFER
6

7

8
                                           IT IS SO ORDERED:
9                                                     29th
                                           Dated this      _ day of July, 2019.
10

11
                                           UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26



     STIPULATION AND ORDER TO EXTEND DEADLINE   (SECOND REQUEST)                            3
